         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 1 of 57



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



LINWOOD ALLEN,
1129 8th St. NE
Washington, D.C., 20002,

                    Plaintiff,            CIVIL RIGHTS COMPLAINT

            v.                            JURY TRIAL DEMANDED

DISTRICT OF COLUMBIA,                     Civil Action No. _________
via service on the Office of the Mayor,
1350 Pennsylvania Ave. NW
Suite 316
Washington, D.C., 20004;

METROPOLITAN POLICE DEPARTMENT,
300 Indiana Ave. NW
Washington, D.C., 20001;

PETER NEWSHAM,
in official and individual capacities,
300 Indiana Ave. NW
Washington, D.C., 20001;

COLIN HALL,
in official and individual capacities,
300 Indiana Ave. NW
Washington, D.C., 20001;

J. DOES, REPRESENTING
METROPOLITAN POLICE DEPARTMENT
EMPLOYEES WHO WILL BE NAMED
LATER ONCE THEIR IDENTITIES ARE
KNOWN,
in official and individual capacities,
300 Indiana Ave. NW
Washington, D.C., 20001;

CONCEALED PISTOL LICENSING
REVIEW BOARD,
1350 Pennsylvania Ave. NW
Suite 513
Washington, D.C., 20004;
             Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 2 of 57




 EDWIN POWELL,
 in official and individual capacities,
 1350 Pennsylvania Ave. NW
 Suite 513
 Washington, D.C., 20004;

 GARY ABRECHT,
 in official and individual capacities,
 1350 Pennsylvania Ave. NW
 Suite 513
 Washington, D.C., 20004;

 and

 DR. CHAD TILLBROOK,
 in official and individual capacities,
 1350 Pennsylvania Ave. NW
 Suite 513
 Washington, D.C., 20004

                     Defendants.



        Plaintiff LINWOOD ALLEN alleges as follows against Defendants DISTRICT OF

COLUMBIA, METROPOLITAN POLICE DEPARTMENT, CHIEF PETER NEWSHAM,

LIEUTENANT COLIN HALL, J. DOES, REPRESENTING METROPOLITAN POLICE

DEPARTMENT EMPLOYEES WHO WILL BE NAMED LATER ONCE THEIR IDENTITIES

ARE KNOWN, CONCEALED PISTOL LICENSING REVIEW BOARD, EDWIN POWELL,

GARY ABRECHT, and DR. CHAD TILLBROOK:

                                    OVERVIEW OF THE CASE

        1.       In Summer 2019, Plaintiff Linwood Allen applied for a firearm registration certificate

and a concealed pistol license in the District of Columbia. He complied with every step of D.C.’s

rigorous application process, and satisfied each of D.C.’s stringent statutory and regulatory

requirements. After reviewing his applications and all relevant facts, the D.C. Metropolitan Police

Department (MPD) rightfully approved both applications. Yet just six months later, MPD sent


                                                   2
             Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 3 of 57



Mr. Allen letters revoking both his firearm registration certificate and concealed pistol license. MPD

has since admitted that it revoked Mr. Allen’s firearm registration certificate in “error,” but refused to

reinstate Mr. Allen’s concealed pistol license, opting instead to continue violating his constitutional

rights and statutory law.

        2.       MPD did not base its revocations on any new or newly discovered facts, but on a

supposedly new and still undisclosed policy that MPD adopted after it had already issued Mr. Allen’s

documents. Apparently, under this new policy, a prior criminal charge—even absent a conviction or

any underlying facts—is sufficient to deny a D.C. resident who otherwise complies with all application

requirements of D.C. law a concealed pistol license. As MPD admitted, its determination to revoke

Mr. Allen’s license “was based on the same set of incidents that had been available in the criminal

history record search conducted during the initial licensing determination.” MPD Response to Order

to Stay Appeal (Mar. 16, 2020).1 MPD simply changed, with almost no explanation, how it interpreted

the fact of prior criminal charges against Mr. Allen.

        3.       To this day, Mr. Allen knows almost nothing about the new policy that resulted in his

concealed pistol license being revoked—because MPD has provided almost no information about it.

MPD’s initial recommendation to revoke the license did not even mention the new policy, and only

after the Concealed Pistol Licensing Review Board (CPLRB) required MPD to provide an explanation

did MPD finally indicate its alleged existence.

        4.       But, even after revealing the existence of its new policy, MPD continues to conceal its

contours. Mr. Allen knows only two things about this purported new policy. First, the MPD Chief

of Police (Chief) recently revised MPD’s position on how it interprets regulations permitting it to


1
  Per the local rules, Mr. Allen has not attached the documents cited in the complaint, but stands ready
to provide the Court with an appendix of all cited materials. LCvR 5.1(e). Relatedly, and also per the
local rules, it is Defendants’ responsibility to “file a certified list of the contents of the administrative
record with the Court within 30 days following service of the answer to the complaint.” LCvR 7(n)(1).


                                                     3
             Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 4 of 57



deny, revoke, or suspend a concealed pistol license based on an applicant’s “propensity for violence

or instability.” Id. Second, “[u]nder the Chief’s new interpretation of the regulation, conduct that is

violent or criminal demonstrating [sic] low self-control, regardless of whether it results in a criminal

conviction, may be grounds for denial, revocation, or suspension of a [concealed pistol license] on the

basis of unsuitability.” Id.

        5.       MPD has provided nothing more. As just a few examples of questions left unanswered

by MPD’s cryptic references to the new policy, there is no indication of the types of applicant

“conduct” that will be deemed to demonstrate “low self-control” under the Chief’s new interpretation,

what evidence will be used to assess the applicant’s purported conduct other than the fact that an

arrest was made, the scope of investigation that will be conducted to identify and evaluate that

evidence, or the level of evidence needed to establish that the purported conduct actually occurred.

        6.       If Mr. Allen’s experience with the new policy is any indicator, the answers to these

questions are certain to reveal widespread constitutional and other legal violations by Defendants. For

example, Defendants in this case have used the new policy as a justification for (1) revoking Mr. Allen’s

concealed pistol license despite possessing no evidence of his conduct besides the fact that he had been

arrested in the past, (2) conducting no investigation into Mr. Allen’s prior arrests—and even missing the

fact that he had been exonerated of the most serious accusations, and (3) refusing to even hold a

hearing during which Mr. Allen could present argument and evidence showing that the prior criminal

charges did not warrant reversal of D.C.’s decision to grant his concealed pistol license.

        7.       This lack of procedural safeguards has resulted in Mr. Allen, who is a law-abiding and

hardworking member of the community, being denied his constitutional right to carry a firearm.

        8.       It is true that Mr. Allen was previously arrested for two purported offenses involving

a firearm—assault with a deadly weapon in 2006 and a fugitive arrest related to an armed robbery in

2014. But the authorities dropped the charges in both instances because further investigation—blood,



                                                   4
               Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 5 of 57



saliva, and hair samples in 2006 and, on information and belief, video footage in 2014—demonstrated

that Mr. Allen had been wrongly identified. Indeed, the 2014 arrest was expunged on Mr. Allen’s

motion.

          9.       However, before Mr. Allen’s name was cleared in those two cases, he served months

in jail waiting for the government’s investigation to prove what he already knew: that he was innocent.

Defendants’ conduct in this case resurfaced and compounded the pain, suffering, and anguish

associated with languishing in jail for months for crimes Mr. Allen never committed.

          10.      Mr. Allen was also arrested for two misdemeanor gambling incidents, but both were

non-violent and neither resulted in a conviction. He was arrested as a juvenile for possession with the

intent to distribute cocaine, but these arrests occurred twenty years ago when Mr. Allen was a minor,

and there is no indication that either incident involved any violence. Nor did they result in a

conviction.

          11.      MPD has refused to look beyond the fact of Mr. Allen’s arrests. MPD has not

indicated the existence of any underlying facts or evidence connected to those arrests establishing that

he engaged in conduct showing a propensity for violence or instability. It has not described any

investigation it undertook to discover whether such facts existed. And when Mr. Allen requested a

hearing on these issues, or at least a more thorough explanation of MPD’s decision, that request was

denied.

          12.      Allowing D.C. to make concealed pistol license determinations in this manner—based

purely on arrests that did not result in any conviction—will result in minorities like Mr. Allen being

more likely to have their legal rights violated.

          13.      As a Black individual living in D.C., Mr. Allen was disproportionately likely to have

encounters with the criminal justice system. In May 2019, the American Civil Liberties Union

published a study on D.C. that found “a pattern of disproportionate arrests of Black people that



                                                     5
                Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 6 of 57



persists across geographic areas and offense types.”2 According to the study, Black people “were

arrested at 10 times the rate of white people” between the period of 2013 and 2017.3 “Black individuals

composed 47% of D.C.’s population, but 86% of its arrestees.”4

              14.   Black people are more likely to be wrongfully accused and convicted of crimes.

“African Americans are only 13% of the American population but a majority of innocent defendants

wrongfully convicted of crimes and later exonerated.”5 A recent nationwide study found “this racial

disparity for all major crime categories.”6        Relatedly, science shows disturbingly high rates of

misidentification of Black suspects when the eyewitness is of a different race.7

              15.   Non-violent offenses, for which Black individuals are much more likely to be arrested

than white individuals, “constituted a significant share of the overall arrest total for 2013-2017” and

made up four of the top five offense categories by arrest during this period.8 The nonviolent offense

with the largest disparity reported in the study was illegal gambling. From 2013-2017, of the 667

people arrested for gambling in D.C., ninety-nine percent were Black.9 In that same time period in D.C.,

Black individuals accounted for 80% of the arrests for possessing an open container and 80% of the




2
 See Am. Civ. Liberties Union D.C., Racial Disparities in D.C. Policing: Descriptive Evidence from 2013-2017,
(May 13, 2019), https://perma.cc/EL4C-BFNP (analyzing arrest data from 2013-2017).
3
    Id. (emphasis added).
4
    Id.
5
 Samuel R. Gross et al., Race and Wrongful Convictions in the United States at ii, Nat’l Registry of
Exonerations (Mar. 7, 2017), https://perma.cc/3P2X-PT2Q.
6
    Id.
7
 See Thomas D. Albright, Why Eyewitnesses Fail, 114(30) Proc. Nat’l Acad. Sci. USA 7758 (July 25,
2017), https://perma.cc/R8Y5-2G3F.
8
 See Racial Disparities in D.C. Policing: Descriptive Evidence from 2013-2017, Am. Civ. Liberties Union D.C.
(May 13, 2019), https://perma.cc/EL4C-BFNP.
9
    See id.



                                                      6
                 Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 7 of 57



arrests for public marijuana consumption.10 Indeed, “[m]ore than one in four people arrested for drug

law violations in 2015 was black, although drug use rates do not differ substantially by race and

ethnicity and drug users generally purchase drugs from people of the same race or ethnicity.”11 Black

individuals, like Mr. Allen, are more likely to be stopped or arrested by police, are more likely to be

wrongfully convicted, and thus are more likely to suffer any collateral consequences associated with

having a criminal record—even a record of unproven charges that the government itself decided not

to pursue. Against that backdrop, Defendants’ actions violated Mr. Allen’s constitutional rights and

statutory law.

               16.   In sum, and as explained in this complaint, Defendants violated the

Fifth Amendment of the U.S. Constitution by arbitrarily revoking Mr. Allen’s firearm registration

certificate and concealed pistol license based on the mere fact of prior criminal charges and without

requiring evidence about the conduct underlying those charges or holding a hearing where Mr. Allen

and his counsel could present evidence showing that revocation would be inappropriate and illegal.

Defendants violated the Second Amendment of the U.S. Constitution by applying to Mr. Allen a

policy that apparently bars responsible, law-abiding citizens from owning and carrying firearms based

on the mere fact of prior criminal charges and without requiring evidence about the conduct

underlying those charges.          These defects also render Defendants’ actions illegal under the

D.C. Administrative Procedure Act, which affords myriad procedural protections to litigants before

administrative agencies in D.C. Many of those protections were violated here.

               17.   Mr. Allen is entitled to damages, injunctive relief, and a judgment that Defendants’

actions violated the law and his rights.



10
     See id.
11
  See The Sentencing Project, Report to the United Nations on Racial Disparities in the U.S. Criminal Justice
System, (Apr. 19, 2018), https://perma.cc/Q79M-NZQ5.


                                                      7
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 8 of 57



                                               PARTIES

                                                Plaintiff

        18.     Plaintiff Linwood Allen is a citizen of the United States and a resident of Washington,

D.C.

                                            D.C. Defendant

        19.     Defendant District of Columbia (D.C.) is a municipal entity organized under the

Constitution and laws of the United States. D.C. can be served via its Mayor, Muriel Bowser, at 441

4th Street N.W., Washington, D.C. 20001.

                                           MPD Defendants

        20.     Defendant Metropolitan Police Department (MPD) is located, and its employees and

agents can be served, at 300 Indiana Avenue N.W., Washington, D.C. 20001. MPD is the primary

law enforcement agency for D.C., as well as the agency responsible for registering firearms and issuing

concealed pistol licenses in D.C.

        21.     Defendant Peter Newsham is the Police Chief for the MPD. Defendant Newsham is

responsible for executing and administering D.C.’s laws, customs, practices, and policies at issue in

this lawsuit; has enforced the challenged laws, customs, practices, and policies against Plaintiff; and is

in fact presently enforcing the challenged laws, customs, practices, and policies against Plaintiff. As

Police Chief, Newsham is the highest-ranking official in the MPD.

        22.     Defendant Colin Hall is a Lieutenant in the MPD’s Firearm Registration Branch.

Defendant Hall is responsible for executing and administering D.C.’s laws, customs, practices, and

policies at issue in this lawsuit; has enforced the challenged laws, customs, practices, and policies

against Plaintiff; and is in fact presently enforcing the challenged laws, customs, practices, and policies

against Plaintiff. Lieutenant Hall oversees the application process for firearm registrations and

concealed pistol licenses.



                                                    8
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 9 of 57



       23.     Defendant J. Does are or were employees of the MPD who were involved in

processing, granting, and/or revoking Mr. Allen’s firearm and concealed pistol license applications,

and/or working to defend the revocations that Mr. Allen appealed.

       24.     This complaint refers to Defendants MPD, Newsham, Hall, and J. Does collectively

as the “MPD Defendants.”

       25.     The MPD Defendants are being sued in their official capacities because they are agents

of D.C. They are being sued in their personal capacities because their conduct, as detailed below,

violated clearly established statutory and constitutional rights of which a reasonable government agent

would have known.

                                        CPLRB Defendants

       26.     Defendant CPLRB is located and its panelists can be served at 1350 Pennsylvania

Avenue N.W., Ste. 513, Washington, D.C. 20004. The CPLRB is responsible for reviewing appeals

of any denials of an application for a concealed pistol license, as well as appeals from license

revocations and suspensions.

       27.     Defendants Edwin Powell, Gary Abrecht, and Dr. Chad Tillbrook are panelists of the

CPLRB who were assigned to hear Mr. Allen’s appeal.

       28.     This complaint refers to Defendants CPLRB, Powell, Abrecht, and Tillbrook

collectively as the “CPLRB Defendants.”

       29.     The CPLRB Defendants are being sued in their official capacities because they are

agents of D.C. They are being sued in their personal capacities because their conduct, as detailed

below, violated clearly established statutory and constitutional rights of which a reasonable

government agent would have known.




                                                  9
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 10 of 57



                                   JURISDICTION AND VENUE

        30.     Jurisdiction is based on 28 U.S.C. §§ 1331 and 1343(a)(3).

        31.     This action seeks relief pursuant to 28 U.S.C. §§ 2201 and 2202 and 42 U.S.C. §§ 1983

and 1988.

        32.     Venue is proper in this district because a substantial portion of the acts and omissions

giving rise to this suit occurred in this district. See 28 U.S.C. § 1391.

                                           JURY DEMAND

        33.     Plaintiff Linwood Allen demands a trial by jury in this action.

                                     FACTUAL ALLEGATIONS

I.      D.C.’s Firearm Registration Scheme

        34.     In 1973, Congress passed the D.C. Home Rule Act (HRA). See District of Columbia

Self-Government and Governmental Reorganization Act, Pub. L. No. 93-198, 87 Stat. 774 (1973)

(codified at D.C. Code § 1-203.01 et seq.). The HRA established D.C.’s legislative branch, the D.C.

Council, and extended D.C.’s legislative power to “all rightful subjects of legislation within the District

consistent with the Constitution of the United States and the provisions of this [Act].” See D.C. Code

§ 1-203.02.

        35.     In 2008, pursuant to the HRA, the D.C. Council adopted the Firearms Registration

Amendment Act (FRA).

        36.     The FRA regulates the ownership of firearms in D.C., including by requiring all firearm

owners in D.C. to register their firearms. D.C. Code § 7-2502.01(a).

        37.     In order to register a firearm, applicants first must meet a stringent set of qualifications.

See id. § 7-2502.03. Applicants must be 21 years of age or older. Id. § 7-2502.03(a)(1). Applicants

must not have been convicted of a weapons offense or a felony, id. § 7-2502.03(a)(2), or be under




                                                     10
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 11 of 57



indictment for a crime of violence or a weapons offense, id. § 7-2502.03(a)(3). And within the 5 years

prior, applicants must not have been convicted of:

                a.      any drug offense, id. § 7-2502.03(a)(4)(A);

                b.      any violations of D.C. statutes concerning assaults and threats to do bodily

                        harm, id. § 7-2502.03(a)(4)(B);

                c.      multiple violations of laws restricting driving under the influence of alcohol or

                        drugs, id. § 7-2502.03(a)(4)(C);

                d.      any misdemeanor domestic offenses, id. § 7-2502.03(a)(4)(D);

                e.      any firearm-related offenses under certain D.C. Code provisions, id. § 7-

                        2502.03(a)(4)(E);

                f.      any stalking violation, id. § 7-2502.03(a)(4)(F); and/or

                g.      any violation of an extreme risk protection order, id. § 7-2502.03(a)(4)(G).

        38.     Additionally, within the 5 years prior, applicants must not have had a history of violent

behavior. Id. § 7-2502.03(a)(6A).

        39.     The FRA further requires registration applicants to provide personal and other

information to the Chief to register a firearm. See id. § 7-2502.03(b)(1)-(12).

        40.     Defendant Newsham has been the Chief throughout the time period relevant to

Mr. Allen’s complaint. On information and belief, however, both individual MPD Defendants are

involved in the execution of the firearm laws and regulations described in this complaint.

        41.     Applicants must sign oaths or affirmations, under the penalty of perjury, attesting to

the truth of the information submitted to secure a firearm registration. Id. § 7-2502.05(a), (c).

        42.     Applicants also must provide any “other information as the Chief determines is

necessary to carry out the provisions of this unit.” Id. § 7-2502.03(b)(13); see D.C. Mun. Regs. (DCMR)

§ 2314.3 (“An applicant may be asked to supplement information originally submitted.”).



                                                   11
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 12 of 57



        43.       Firearm registration applications must be submitted in person.                D.C. Code

§ 7-2502.04(c).

        44.       Simultaneous with the in-person filing of a firearm registration application, D.C. law

says the Chief “shall take a digitalized, full-face photograph of each applicant, other than an

organization, to be included as part of a person’s firearms registration application.” Id. § 7-2502.04(b);

see 24 DCMR § 2312. Additionally, the Chief “shall require any person applying for a registration

certificate to be fingerprinted in order to conduct an efficient and adequate investigation into the

matters described in § 7-2502.03 and to effectuate the purposes of this unit.”                  D.C. Code

§ 7-2502.04(a); see 24 DCMR § 2312.

        45.       D.C. regulations require that applicants for firearm registration certificates complete a

“written examination” to demonstrate “[k]nowledge of the laws of the District pertaining to firearms,

and knowledge of the safe and responsible use of firearms.” 24 DCMR § 2311.1.

        46.       It is the Chief’s responsibility under D.C. law to “make any inquiry and investigation

as he or she shall deem necessary to determine whether the applicant is entitled and qualified to receive

a registration certificate.” Id. § 2314.2.

        47.       Once the Chief has determined “that the applicant is entitled and qualified under the

provisions of this unit,” the FRA requires that he “shall issue a registration certificate.” D.C. Code

§ 7-2502.07(a).

        48.       If the Chief learns of an error in a registration certificate, he may require the holder to

return the registration certificate for correction. Id. § 7-2502.07(d).

        49.       Once a registration certificate is issued, registrants are subject to a host of duties and

related penalties under D.C. law. For example, registrants must “[n]otify the Chief in writing of the

loss, theft, or destruction of the registration certificate or of a registered firearm (including the

circumstances, if known) immediately upon discovery of such loss, theft, or destruction.” Id. § 7-



                                                     12
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 13 of 57



2502.08(a)(1). Violations or omissions of the duties and requirements for firearm registrants are

punishable by a series of civil penalties. Id. § 7-2502.08(e). Those civil penalties include but are not

limited to fines and revocation of the registration certificate. Id. § 7-2502.08(e)(1)-(5).

        50.     A firearm registration certificate may be revoked for one of three reasons: (1) If any

of the criteria for obtaining the registration in the first place are no longer met; (2) If the firearm has

become an unregistrable firearm or a destructive device; and/or (3) If the information furnished to

the Chief on the application for a registration certificate proves to be intentionally false. Id. § 7-

2502.09(a)(1)-(3).

        51.     D.C. also regulates the carrying of firearms. “No person shall carry within the District

of Columbia either openly or concealed on or about their person, a pistol, without a license issued

pursuant to District of Columbia law.” D.C. Code § 22-4504(a).

        52.     “Applicants for a concealed carry license must meet a variety of age, criminal history,

personal history, mental health, and physical requirements.” Grace v. District of Columbia, 187 F.Supp.3d

124, 130 (D.D.C. 2016). Applicants must have completed a firearms training course or combination

of courses, conducted by an instructor (or instructors) certified by the Chief, which includes at least

16 hours of training, and covers the following: (A) Firearm safety; (B) Firearm nomenclature; (C) Basic

principles of marksmanship; (D) Care, cleaning, maintenance, loading, unloading, and storage of

pistols; (E) Situational awareness, conflict management, and use of deadly force; (F) Selection of

pistols and ammunition for defensive purposes; and (G) All applicable District and federal firearms

laws, including the requirements of this unit, Chapter 45 of Title 22, and District law pertaining to

self-defense. D.C. Code § 7-2509.02(a)(4).

        53.     D.C. regulations concerning concealed pistol licenses are largely consistent with the

laws on the topic. The regulations require additional firearms training courses for obtaining a

concealed pistol license. 24 DCMR § 2335.1(b). They also provide that “[a] person is suitable to



                                                    13
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 14 of 57



obtain a concealed carry license if he or she . . . [h]as not exhibited a propensity for violence or

instability that may reasonably render the person’s possession of a concealed pistol a danger to the

person or another.” Id. § 2335.1(d).

        54.     Completed concealed pistol license applications must be submitted in person to the

Firearms Registration Section of the MPD. Id. § 2337.1. Applications must be accompanied by fees

for fingerprints and the license. Id. § 2337.4.

        55.     As with the application for a firearm registration certificate, the application for a

concealed pistol license requires disclosing personal information. Applications must contain, for

example, “[t]he applicant’s name, address, driver’s license number or other government issued photo

identification number, place and date of birth, height, weight, race, sex, eye and hair color, occupation,

and home and work telephone numbers, and email (optional).” Id. § 2337.2(a).

        56.     Applicants must declare under the penalty of perjury that all information in the

concealed pistol license application is true and accurate. D.C. Code § 7-2509.02(e); 24 DCMR

§ 2337.2(j). “[A]ny knowing material omission or false statement made by or provided by the applicant

may be considered grounds for denial of a conceal carry license, or revocation for a license falsely

obtained, and may subject the person to criminal prosecution for perjury.” 24 DCMR § 2337.6.

        57.     Applicants must acknowledge that he or she will be “responsible for compliance with

all federal and District laws, rules, regulations, and procedures that are applicable to this license.” Id.

§ 2337.2(k).

        58.     It is the Chief’s responsibility under D.C. law to inquire into and investigate

applications for concealed pistol licenses. Id. § 2338.1 (“The Chief shall conduct an investigation of

every applicant within a reasonable period of time after receipt of a completed application.”). The

Chief is to consider at least fourteen areas as part of the investigation of every applicant in deciding

whether to issue a concealed pistol license, including the applicant’s criminal record, psychological



                                                    14
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 15 of 57



background, propensity for violence, and need for the permit as a precaution against apprehended

danger. See id. § 2338.1(a)-(n).

        59.     As mentioned above, Defendant Newsham has been the Chief throughout the time

period relevant to Mr. Allen’s complaint. On information and belief, however, both individual MPD

Defendants are involved in the execution of the firearm laws and regulations described in this

complaint.

        60.     “The Chief may limit or revoke a license upon a finding that the licensee no longer

meets” the legal requirements for obtaining a concealed pistol license. D.C. Code § 7-2509.05(a); 24

DCMR § 2341.1. The Chief also may limit or revoke a license upon a finding that the licensee failed

to comply with one or more of the legal requirements or duties imposed on licensees. D.C. Code § 7-

2509.05(a); 24 DCMR § 2341.1.

        61.     “There is established a Concealed Pistol Licensing Review Board for the purpose of

hearing appeals from: (1) A denial of an application or renewal application for a license to carry a

concealed pistol in the District pursuant to this unit; (2) A summary suspension or limitation of a

license to carry a concealed pistol; or (3) A limitation or revocation of a license to carry a concealed

pistol.” Id. § 7-2509.08(a).

        62.     The CPLRB consists of seven members: the United States Attorney for D.C. or their

designee; the Attorney General for D.C. or their designee; a mental health professional employed by

the Department of Behavioral Health, appointed by the Mayor; a former sworn officer of a law

enforcement agency other than the MPD, appointed by the Mayor; and three public members

appointed by the Mayor including one mental health professional and two D.C. residents with

experience in the operation, care, and handling of firearms. Id. § 7-2509.08(b)(1). The CPLRB can

hear evidence taken in conformity with Section 10(b) of the D.C. Administrative Procedure Act. 1

DCMR § 1208.1. Such evidence could include, for example, documents and direct and cross-



                                                  15
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 16 of 57



examinations of witnesses. Id. §§ 1208.5, 1208.9. The CPLRB may consider hearsay evidence if it will

be relevant and material to the resolution of any factual issue in dispute in the matter before the Board.

Id. § 1208.11. The CPLRB can also “require by subpoena the attendance and testimony of witnesses

and the production of documentary evidence,” 1 DCMR § 1223.4, upon receiving a request “stat[ing]

the relevancy, materiality, and scope of the testimony or documentary evidence sought.” Id. § 1223.4.

        63.     Under D.C. law, “the burden of production of evidence, and the burden of persuasion,

at a hearing before the [CPLRB] shall be upon the applicant or licensee that is challenging a denial of

an application or renewal application or limitation or revocation of a license.”             D.C. Code

§ 7-2509.08(d)(2).

        64.     “The appellant has the burden of producing evidence that (1) the appellant met all the

non-discretionary requirements of the Act, and (2) that having met all the non-discretionary

requirements of the Act, the Chief’s exercise of discretion was not supported by reliable, probative,

and substantial evidence.” 1 DCMR § 1218.2.

II.     MPD Approved Mr. Allen’s Application for a Firearm Registration Certificate.

        65.     Mr. Allen is 36 years old. He was born and raised in Northeast D.C., where he lives

today with his five-year-old daughter and eight-year-old son.

        66.     Mr. Allen is a hardworking small business owner, who has operated a cleaning

company, LA Cleaning, in D.C. since April 2018.

        67.     Mr. Allen decided to start a cleaning business in D.C. due to his many years’ experience

in the cleaning industry dating back to around 2006. Specifically, he has experience in cleaning

residential, commercial, and healthcare spaces.

        68.     LA Cleaning has executed and fulfilled contracts with a variety of clients around the

D.C. area, including a mental health institute, a state trooper office, and apartment buildings. The

company contracts directly with the manager of the space being cleaned or works with a company



                                                   16
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 17 of 57



called Home Advisors to locate potential customers. Mr. Allen often works late at night and early in

the morning cleaning spaces for clients of LA Cleaning.

        69.     Since LA Cleaning’s founding, Mr. Allen and his company have been trusted by about

a dozen different clients with access to their spaces without incident.

        70.     The revocation of Mr. Allen’s firearm registration certificate and concealed pistol

license are what spurred this lawsuit.

        71.     Regarding the firearm registration certificate, Mr. Allen applied for it on May 2, 2019,

Application for Firearms Registration Certificate; it was granted on May 6, 2019, id.; it was revoked by

a letter dated October 31, 2019, Notice of Firearm Registration Revocation, and Defendants admitted

the revocation was erroneous and retracted it on February 8, 2020, Letter Reinstating Firearm

Registration Certificate.

        72.     Regarding the concealed pistol license, Mr. Allen applied for it during May 2019, it was

granted on August 15, 2019, Concealed Pistol License Application Notice of Approval; it was revoked

by a letter dated October 31, 2019, Concealed Pistol License Notice of Revocation; and the revocation

was affirmed by an administrative appeals board on May 4, 2020, Final Decision and Order Denying

Appeal of Linwood Allen.

        73.     In the last few years, Mr. Allen became interested in owning a firearm.

        74.     Mr. Allen wanted to purchase and carry a firearm to protect himself and his family.

His Northeast D.C. neighborhood unfortunately has experienced significant crime rates, including a

pattern of home break-ins.

        75.     Additionally, Mr. Allen wanted to be able to carry a firearm when working odd hours

for his personal safety.

        76.     In early 2019, after deciding to acquire a firearm, Mr. Allen met with and consulted

Charles W. Sykes, Jr. Before the COVID-19 pandemic, Mr. Sykes was D.C.’s only federally licensed



                                                  17
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 18 of 57



firearm dealer, and operated his business, CS Exchange, at 300 Indiana Avenue NW, Washington,

D.C. 20001. That building also houses the MPD Headquarters. Mr. Sykes has since stepped down

from that position, and the MPD stepped in as D.C.’s sole federally licensed firearm dealer.12

        77.       Mr. Sykes provided Mr. Allen with a list of approved firearm vendors.

        78.       From that list, Mr. Allen chose Bud’s Gun Shop in Paris, Kentucky. Mr. Allen

purchased a firearm from Bud’s Gun Shop in April 2018.

        79.       The firearm Mr. Allen purchased is a black GLOCK 27 GEN 4 semiautomatic .40

caliber pistol.

        80.       The firearm was not shipped directly to Mr. Allen. Instead, Bud’s Gun Shop shipped

it directly to CS Exchange.

        81.       Mr. Allen applied for a firearm registration certificate on May 2, 2019. Allen Firearm

Registration Application.

        82.       Mr. Allen submitted his firearm registration application in person at the Firearms

Registration Branch at the MPD Headquarters, located at the same address (300 Indiana Avenue NW,

Washington, D.C. 20001) as CS Exchange. Id.

        83.       On his firearm registration application, Mr. Allen provided all of the information

required by law. Application for Firearms Registration Certificate.

        84.       For example, Mr. Allen provided his personal and employment information. Id.

        85.       Mr. Allen provided information identifying the firearm for which he was seeking a

registration certificate. Id.

        86.       Mr. Allen described the firearm as a used, black GLOCK 27 GEN 4 semiautomatic

.40 caliber pistol, and listed the firearm’s serial number. Id.


12
  See, e.g., Peter Hermann, D.C. Police Take Over as Federal Firearms Licensee in the District, Wash. Post
(Apr. 20, 2020), https://perma.cc/D74F-HSRL.


                                                    18
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 19 of 57



        87.      Mr. Allen provided information about the dealer through whom the firearm was

bought. Id.

        88.      Mr. Allen attested that he had never been involved in any mishap involving a pistol,

rifle, or shotgun. Id.

        89.      The application was signed both by Mr. Allen and the dealer. Id.

        90.      By signing the application, both Mr. Allen and the dealer certified that they were not

forbidden by law from purchasing or possessing a firearm and that the information on the application

was correct to the best of their knowledge and belief and did not knowingly contain any material

misrepresentation of fact. Id.

        91.      A notice at the bottom of the application read “[t]his application is VALID for

THREE YEARS as a FIREARMS REGISTRATION CERTIFICATE only when stamped

‘APPROVED’ by the Chief of Police and a REGISTRATION NUMBER is affixed thereto.” Id.

(emphasis in original).

        92.      On May 6, 2019, MPD Defendants approved Mr. Allen’s application for a firearm

registration certificate. Id.; Allen Firearm Registration Certificate.

        93.      One of the MPD Defendants physically stamped Mr. Allen’s application with the word

“APPROVED” in blue. Id.

        94.      The MPD Defendants assigned to Mr. Allen a firearm registration number of

201901617. Id.

        95.      Also on May 6, 2019, the MPD Defendants issued to Mr. Allen a physical firearm

registration certificate card that bore a picture of Mr. Allen, as well as information about his

registration. Allen Firearms Registration Certificate.

        96.      The MPD Defendants have never, to the date of filing this complaint, requested Mr.

Allen provide any additional information to determine whether he is entitled to a firearm registration



                                                    19
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 20 of 57



certificate. See D.C. Code § 7-2502.03(b)(13) (authorizing the Chief to request any “other information

as [he or she] determines is necessary to carry out the provisions of this unit”); DCMR § 2314.3 (“An

applicant may be asked to supplement information originally submitted.”).

III.    MPD Approved Mr. Allen’s Application for a Concealed Pistol License.

        97.     On August 15, 2019, the MPD Defendants issued a Notice of Approval of Mr. Allen’s

concealed pistol license. Concealed Pistol License Application Notice of Approval.

        98.     The notice was communicated via a one-page letter to Mr. Allen from the MPD’s

Firearms Registration Branch. Although no author is listed on the letter, the MPD itself signed the

letter and, on information and belief, the individual MPD Defendants were responsible for drafting

and sending the approval notice. Id.

        99.     The letter read, “Your application for a Concealed Carry Pistol License has been

APPROVED by the Metropolitan Police Department (MPD).” The letter said that Mr. Allen’s

concealed pistol license would be valid for a maximum of 2 years from the date of issuance. Id.

        100.    The letter continued, “Licensees must comply at all times with the requirements of the

Firearms Regulations Control Act of 1975 (D.C. Official Code § 7-2501 et seq.), and Chapter 23 (Guns

and Other Weapons) of Title 24 (Public Space and Safety) of the District of Columbia Municipal

Regulations (DCMR). Failure to comply with all firearms requirements may result in the suspension

or revocation of the license, civil penalties, and / or criminal prosecution.” Id.

        101.    The letter also enclosed Mr. Allen’s physical concealed pistol license and a list of D.C.

concealed carry prohibitions. Id.

        102.    The MPD Defendants never—in this letter or elsewhere—asked Mr. Allen for further

information or evidence concerning his background.




                                                   20
            Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 21 of 57



IV.        MPD Knew of Mr. Allen’s Criminal Arrest Record When It Approved His Applications.

           103.   Over the years, like many other Black individuals in the United States and D.C., Mr.

Allen has had various encounters with the police.

           104.   In 2000, when Mr. Allen was a juvenile, he was twice arrested in D.C. for cocaine

offenses.

           105.   Neither arrest resulted in conviction.

           106.   Although there is no record in the D.C. court database of these juvenile cocaine arrests,

these were nonviolent charges that, as is typical in juvenile cases, were resolved outside the adult court

system.

           107.   Both of these offenses occurred well outside the five-year period specified in the

statute.

           108.   Defendants have not provided any additional information about Mr. Allen’s juvenile

cocaine arrests besides the fact that they occurred. Nor is there any such information in the records

related to Mr. Allen that Defendants produced in the course of the administrative appeals in this

matter.

           109.   In 2006, Mr. Allen was arrested in D.C. for illegal gambling.

           110.   This arrest did not result in conviction.

           111.   Although there is no record in the D.C. court database of this arrest, Mr. Allen resolved

this arrest for illegal gambling through a “post-and-forfeiture” procedure. In D.C., post-and-forfeiture

“is not a conviction of a crime and shall not be equated to a criminal conviction,” moreover, it “may

not be relied upon by any District of Columbia court or agency in a subsequent criminal, civil, or

administrative proceeding or administrative action to impose any sanction, penalty, enhanced

sentence, or civil disability.” See D.C. Code § 5-335.01(b).




                                                     21
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 22 of 57



        112.    Defendants have not provided any additional information about Mr. Allen’s 2006

arrest for illegal gambling besides the fact of the arrest. Nor is there any such information in the

records related to Mr. Allen that Defendants produced in the course of the administrative appeals in

this matter.

        113.    Regardless, this alleged offense is nonviolent and occurred well outside the five-year

period specified by statute.

        114.    Also in 2006, Mr. Allen was arrested for an alleged assault with a deadly weapon. This

arrest did not result in an indictment, much less a conviction. See Docket, United States v. Allen, 2006

CF3 017651 (D.C. Sup. Ct.).

        115.    Mr. Allen was held in custody for several months before the Court granted a request

for him to submit blood, saliva, and hair samples. See id. at 4.

        116.    Nine months after Mr. Allen was initially arrested, he still had not been indicted for

any crime. He filed a motion to dismiss the complaint against him. See id. at 5.

        117.    A week later, that motion was granted and the case against Mr. Allen was dismissed.

Id. And on the same day the government formally dropped the charges by entering a nolle prosequi. Id.

        118.    Defendants have not provided any additional information about Mr. Allen’s 2006

arrest for assault with a deadly weapon besides the fact that it occurred. Nor is there any such

information in the records related to Mr. Allen that Defendants produced in the course of the

administrative appeals in this matter.

        119.    This alleged offense also occurred outside the five-year period specified by statute.

        120.    In 2008, Mr. Allen was again arrested for illegal gambling. See Docket, United States v.

Allen, 2008 PAF 003164 (D.C. Sup. Ct.).

        121.    This arrest did not result in a conviction. Instead, Mr. Allen resolved the arrest by

paying a fine through D.C.’s “post-and-forfeiture” procedure. See id.



                                                   22
           Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 23 of 57



        122.    Defendants have not provided any additional information about Mr. Allen’s 2008

arrest besides the fact that it occurred. Nor is there any such information in the records related to Mr.

Allen that Defendants produced in the course of the administrative appeals in this matter.

        123.    This alleged offense is nonviolent and occurred well outside the five-year period

specified by statute.

        124.    And in 2014, Mr. Allen was arrested in D.C. for being a fugitive related to an armed

robbery in Maryland that he had not committed.

        125.    Mr. Allen was extradited to and charged in the District Court for Prince George’s

County (Maryland) with two counts of armed robbery, two counts of robbery, two counts of assault

in the second degree, one count of using a firearm in commission of a felony or violent crime, two

counts of theft, two counts of reckless endangerment, and one count of having a handgun on his

person. Docket, Maryland v. Allen, Case No. 4E00539900 (Md. Dist. Ct.).

        126.    None of these counts resulted in conviction.

        127.    Instead, as with the 2006 arrest for assault with a deadly weapon, the government

formally dropped the charges against Mr. Allen after further investigation of the facts. Id.

        128.    On information and belief, videotape evidence from a security camera near the scene

of the crime showed that a different individual had committed the crimes of which Mr. Allen had been

accused.

        129.    As a result, the government formally dropped these charges by entering a nolle prosequi,

and the charges subsequently were expunged from Mr. Allen’s record. Id.

        130.    Defendants have not provided any additional information about Mr. Allen’s 2014

arrest besides the fact that it occurred. Nor is there any such information in the records related to Mr.

Allen that Defendants produced in the course of the administrative appeals in this matter.

        131.    This alleged offense occurred outside the five-year period specified by statute.



                                                   23
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 24 of 57



V.      MPD Revoked Mr. Allen’s Firearm Registration and Concealed Pistol License Just
        Months After Issuing Them.

        132.      On November 5, 2019, Mr. Allen received two letters from MPD, dated October 31,

2019. See Notice of Firearm Registration Revocation; Notice of Concealed Pistol License Revocation.

        133.      One of the letters was signed by Defendant Hall and the other was not signed by any

specific person or official. On information and belief, the MPD Defendants were responsible for

drafting and sending both letters.

        134.      One of the letters—the one not signed by Defendant Hall—said that Mr. Allen’s

firearm registration certificate was being revoked, and that Mr. Allen could file an appeal with the

MPD. Notice of Firearm Registration Revocation.

        135.      This registration revocation letter listed a series of years-old criminal charges against

Mr. Allen, but no facts or allegations underlying those charges.

        136.      The listed criminal charges in the registration revocation letter were: the 2014 fugitive

arrest, the 2006 assault with a deadly weapon (ADW) arrest, the illegal gambling arrests in 2008 and

2006, and the two juvenile cocaine arrests in 2000. All these charges—none of which resulted in

convictions—were known to MPD when it approved Mr. Allen’s firearm registration and concealed

pistol license.

        137.      The registration revocation letter did not explain how those unproven criminal charges

justified revocation of Mr. Allen’s firearm registration under D.C. Code § 7-2502.09(a). The letter did

not rely on—or even refer to—any of the three statutory reasons for revocation of registration: that

a registrant no longer meets the criteria for a registration; that the firearm has become an unregistrable

firearm or a destructive device; or that information provided in the registration application “proves to

be intentionally false.”




                                                     24
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 25 of 57



        138.    This vague registration revocation letter evinces Defendants’ intent to deprive Mr.

Allen of his constitutional rights, or at minimum a deliberate disregard or indifference to the serious

risk of deprivation of his rights.

        139.    The other letter—signed by Defendant Hall—said that Mr. Allen’s concealed pistol

license was being revoked, and that he could file an appeal with the CPLRB. Notice of Concealed

Pistol License Revocation.

        140.    As with the registration revocation letter, the letter concerning the concealed pistol

license listed the same six criminal charges against Mr. Allen, again with no facts or allegations

underlying those charges. Id.

        141.    Nor did the concealed pistol license revocation letter explain how these unproven

charges justified revocation of Mr. Allen’s concealed pistol license, or connect its decision to any

statutory or other basis for revocation.

        142.    This vague concealed pistol license revocation letter evinces Defendants’ intent to

deprive Mr. Allen of his constitutional rights, or at minimum a deliberate disregard or indifference to

the serious risk of deprivation of his rights.

        143.    Mr. Allen did not and could not understand, based on the letters dated October 31,

2019 and received November 5, 2019, the reason for the MPD Defendants’ revocation of his firearm

registration certificate and concealed pistol license. Indeed, the letters from the MPD Defendants

could not have put any person on notice of the reasons for the proposed revocations because they

contained a mere list of years-old charges that would themselves not warrant revocation under the

relevant statutes and regulations.

VI.     Mr. Allen Appealed Both Revocations.

        144.    On November 19, 2019, Mr. Allen filed simultaneous appeals of the revocations of

his firearm registration certificate and concealed pistol license.



                                                    25
            Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 26 of 57



        145.    Mr. Allen appealed the revocation of his firearm registration certificate by writing a

letter to the Director of the Gun Control/Records Division at the MPD. See Letter Appealing

Proposed Revocation of Firearm Registration.

        146.    On information and belief, MPD Defendants are involved in the analysis of and

response to appeals of the type Mr. Allen filed with the Director of the Gun Control/Records

Division.

        147.    In the letter, Mr. Allen explained that the proposed revocation of his firearm

registration certificate violated the U.S. Constitution and D.C. law. Id.

        148.    Mr. Allen explained that his firearm registration certificate had been properly issued

on May 6, 2019, and that nothing had changed since issuance of the certificate to justify its revocation.

        149.    Mr. Allen also informed the MPD Defendants that the letter dated October 31, 2019

provided insufficient notice because it contained a mere list of years-old criminal charges but no facts

or allegations underlying those charges or their connection to justifiable reasons for revocation under

the applicable statutes and regulations. Id.

        150.    As for the list of criminal charges in the proposed revocation letter, Mr. Allen

explained that none were relevant to his entitlement to a firearm registration certificate. For example,

none of the charges led to felony convictions or occurred within the prior five years.

        151.    Mr. Allen’s appeal letter explained each of the charges in turn and as follows:

                a.      2014 fugitive arrest. This was an arrest for an offense that Mr. Allen did not

                        commit. Accordingly, before trial, the government dropped the case against

                        Mr. Allen, and he was not convicted. Docket at 1-3, Docket, Maryland v. Allen,

                        Case No. 4E00539900 (Md. Dist. Ct.) (listing nolle prosequi for each charge).

                        Specifically, the government entered a nolle prosequi. Id.; see MD Rule 4-247.

                        On Mr. Allen’s motion, the charges were expunged. See MD Rule 4-329.



                                                   26
Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 27 of 57



    b.    2008 illegal gambling arrest.      This was an arrest for misdemeanor and

          nonviolent gambling. The case was resolved through a “post-and-forfeiture”

          procedure that “is not a conviction of a crime” and “may not be relied upon

          by any District of Columbia court or agency in a subsequent criminal, civil, or

          administrative proceeding or administrative action to impose any sanction,

          penalty, enhanced sentence, or civil disability.” Docket at 1, District of Columbia

          v. Allen, 2008 PAF 003164 (D.C. Super. Ct.) (showing case and charge disposed

          after payment); D.C. Code § 5-335.01.

    c.    2006 ADW gun arrest. This was an arrest for an offense that Mr. Allen did

          not commit. Accordingly, before trial, the government dropped the case

          against Mr. Allen before trial, and he was not convicted. Docket at 1, District

          of Columbia v. Allen, 2006 CF3 017651 (D.C. Super. Ct.) (case dismissed after

          nolle prosequi entered). Specifically, the government entered a nolle prosequi. Id.;

          D.C. Crim. Rule 48(a)(1). Mr. Allen was never indicted in the case. Mot. to

          Dismiss Compl. at 1, District of Columbia v. Allen, 2006 CF3 017651 (D.C. Super.

          Ct.) (“As of the date of the filing of this motion the United States Attorney’s

          Office for the District of Columbia has failed to indict the defendant Mr.

          Linwood Allen.”).

    d.    2006 illegal gambling arrest. There is no record in the D.C. court database of

          a 2006 illegal gambling arrest for Mr. Allen. However, as with the 2008 illegal

          gambling arrest, any arrest for illegal gambling would likely be resolved

          through a “post-and-forfeiture” procedure that “is not a conviction of a crime”

          and “may not be relied upon by any District of Columbia court or agency in a

          subsequent criminal, civil, or administrative proceeding or administrative



                                      27
           Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 28 of 57



                            action to impose any sanction, penalty, enhanced sentence, or civil disability.”

                            D.C. Code § 5-335.01.

                  e.        2000 juvenile cocaine arrests. There is no record in the D.C. court database

                            of these juvenile cocaine arrests. However, these were arrests for nonviolent

                            charges that, as is typical in juvenile cases, were resolved outside the adult court

                            system.

         152.     Mr. Allen attached as exhibits to his appeal letter the underlying documentation

concerning the criminal charges and their dispositions. Letter Appealing Revocation of Firearm

Registration at 4-27.

         153.     Also on November 19, 2019, Mr. Allen appealed the proposed revocation of his

concealed pistol license by writing a letter to the CPLRB Defendants. See Letter Appealing Revocation

of Concealed Pistol License.

         154.     Similarly to his appeal letter to the MPD Defendants, Mr. Allen’s appeal letter to the

CPLRB Defendants argued that the concealed pistol license had been properly issued and that nothing

(including years-old criminal charges that did not result in felony convictions) justified its revocation,

and that the MPD Defendants’ notice of revocation of the concealed pistol license was inadequate.

See generally id. at 1-3.

         155.     On December 2, 2019, the CPLRB notified Mr. Allen that his appeal paperwork had

been received on November 25, 2019: the CPLRB had “received from [Mr. Allen’s] attorney [the]

appeal hearing request complete with a copy of the Chief’s final action being reviewed.” Notice of

Receipt of Letter Appealing Revocation of Concealed Pistol License. The letter also announced that

the CPRLB Defendants—Mr. Edwin Powell, Dr. Chad Tilbrook, and Mr. Gary Abrecht—would hear

Mr. Allen’s appeal. Id. Defendant Powell apparently was selected as the presiding member. Id.




                                                        28
            Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 29 of 57



VII.    MPD Admitted Error and Reinstated Mr. Allen’s Firearm Registration Certificate.

        156.    As of January 31, 2020, Mr. Allen had not received any response from MPD

Defendants to his appeal of his firearm registration certificate since it had been submitted on

November 19, 2019.

        157.    This unexplained delay reflects that Defendants were acting with intent to deprive Mr.

Allen of his constitutional rights, or at minimum a deliberate disregard or indifference to the serious

risk of deprivation of his rights.

        158.    On January 31, 2020, Mr. Allen wrote to the MPD Defendants and requested an

update and/or resolution concerning his firearm registration appeal. Follow-up to Letter Appealing

Revocation of Concealed Pistol License. Mr. Allen noted that he was entitled by law to receive a final

decision from the MPD Defendants within ten days of his appeal. See id. (citing D.C. Code § 7-

2502.10).

        159.    On February 8, 2020 (88 days after Mr. Allen had submitted his appeal), the MPD

Defendants finally responded to Mr. Allen’s appeal of his firearm registration certificate. See Letter

Reinstating Firearm Registration Certificate.

        160.    In a letter authored by Defendant Hall, a Lieutenant for the MPD Firearms

Registration Branch, MPD stated that “[d]uring the case review it was found that your registration was

revoked in error and your firearm registration is now fully reinstated.” Id.

        161.    The MPD Defendants further stated “[o]nly your concealed carry pistol license was

intended to be revoked, and the firearm registration revocation notice was sent in error.” Id.

        162.    The MPD Defendants clarified that their reversal “does not change the decision to

revoke your concealed pistol license and that matter continues to be handled by the Concealed Pistol

Licensing Review Board.” Id.




                                                  29
           Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 30 of 57



        163.    The decision to continue to proceed with revocation of Mr. Allen’s concealed pistol

license—even though that revocation was premised on the same facts that the MPD Defendants had

just conceded did not support revocation of his firearm registration—demonstrates Defendants’

intent to deprive Mr. Allen of his constitutional rights, or at minimum a deliberate disregard or

indifference to the serious risk of deprivation of his rights.

        164.    Mr. Allen was never notified of or party to any communications between the MPD

Defendants and CPLRB Defendants besides those that became a part of the official record of his

administrative appeals.

VIII. CPLRB Sought Answers from the MPD and Stayed the Appeal.

        165.    On February 13, 2020, the CPLRB Defendants issued an Order to Stay Appeal

Hearing in the case of Mr. Allen’s concealed pistol license revocation. CPLRB Order to Stay Appeal

Hearing.

        166.    The order described a meeting of the CPLRB Defendants that had taken place on

January 23, 2020 in Mr. Allen’s appeal. Id. at 1.

        167.    Mr. Allen was not notified about, invited to, or present during the CPLRB Defendants’

meeting on January 23, 2020.

        168.    The order summarized the MPD Defendants’ notice of proposed revocation of Mr.

Allen’s concealed pistol license. Id. at 2. In attempting to reprint the MPD Defendants’ notice of

proposed revocation, the CPLRB erroneously represented that the “fugitive arrest” occurred in 2019

and not 2014. Id. at 1. The order also summarized certain of Mr. Allen’s arguments, from his appeal

letter, in favor of his entitlement to a concealed pistol license and against the MPD Defendants’

proposed revocation. Id. at 1-2.

        169.    The order quoted an internal MPD memorandum that purported to be the basis for

revocation of Mr. Allen’s concealed pistol license under 24 DCMR 2335.1(d). Id. at 2. At the time of



                                                    30
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 31 of 57



this order, neither the MPD nor CPLRB Defendants yet had provided Mr. Allen the memorandum

purporting to state reasons for the proposed revocations. MPD Defendants later were ordered by

CPLRB Defendants to produce the internal MPD memorandum, which did not provide any

information about Mr. Allen’s arrests besides the fact that they occurred. See MPD File on Allen at 3-

4. On information and belief, although no author is listed on the internal memorandum, the MPD

Defendants were responsible for drafting it or at least supervising its drafting.

        170.    The order required the MPD Defendants to respond to certain “questions and

concerns” of the CPLRB Defendants. CPLRB Order to Stay Appeal Hearing at 3.

        171.    Specifically, the order required the MPD Defendants to:

                a.      explain why they “initially approved appellant’s CPL application, and then on

                        October 31, 2019, recommended revocation of appellant’s CPL, based on

                        what appear to be the same criminal history records”;

                b.      “[r]eview each offense listed in appellant’s three-page appeal letter, and explain

                        why each offense is included as a basis for revocation”;

                c.      “explain why the factors detailed in the appellant’s letter do not mitigate, or

                        outweigh, the totality of appellant’s criminal history record which the Chief

                        has determined demonstrates a propensity for violence or instability”;

                d.      “[e]xplain in greater detail the Chief’s reasoning that is the basis for his

                        conclusion that appellant’s criminal history record reflects a ‘pattern of dangerous

                        criminal conduct demonstrat[ing] a propensity for violence or instability that may

                        reasonably render the person’s possession of a concealed pistol a danger to the

                        person or another’ per District law”; and




                                                    31
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 32 of 57



                e.        “file . . . a new or corrected Notice of Revocation and Memorandum in

                          support of the Chief’s revocation[] and a properly redacted copy of the Chief’s

                          file” on Mr. Allen. Id. at 2-3 (emphases in original).

        172.    The order also invited Mr. Allen to file a reply concerning “(1) [t]he existence of any

material fact in dispute that would require an evidentiary hearing; and (2) [t]he appellant’s views on

why the Chief’s exercise of discretion in denying the appellant’s application was arbitrary and

capricious or was not supported by reliable, probative, and substantial evidence.” Mr. Allen’s reply is

described below.

IX.     MPD Responded to the CPLRB Order and Produced a File Devoid of New Facts
        Justifying the Revocation.

        173.    On March 16, 2020, the MPD Defendants responded to the CPLRB Defendants’

Order to Stay Appeal. See MPD Response to Order to Stay Appeal.

        174.    The MPD Defendants conceded that “[t]he recommendation [to revoke the concealed

pistol license] was based on the same set of incidents that had been available in the criminal history

record search conducted during the initial licensing determination.” Id. at 3, MPD’s Response to

Order to Stay Appeal.

        175.    Instead, the MPD Defendants wrote that “[t]he decision to revoke Mr. Allen’s CPL is

the result of a deliberate and principled change in the Chief of Police’s position on what it means to

have ‘exhibited a propensity for violence or instability that may reasonably render the person’s

possession of a concealed pistol a danger to the person or another,’ under D.C. Mun. Regs. tit. 24,

§ 2335.1(d).” Id. at 2.

        176.    Notably, this was the first time any of Defendants disclosed to Mr. Allen the existence

of a policy change inspiring the revocation of Mr. Allen’s concealed pistol license. To this day, and in

part because of the CPLRB Defendants’ refusal to hold a hearing, MPD has provided no further




                                                     32
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 33 of 57



information about the policy change. MPD has given no indication of the types of applicant

“conduct” that will be deemed to demonstrate “low self-control” under the Chief’s new interpretation,

what evidence will be used to assess the applicant’s purported conduct other than the fact that an

arrest was made, the scope of investigation that will be conducted to identify and evaluate that

evidence, or the level of evidence needed to establish that the purported conduct actually occurred.

        177.    The MPD Defendants continued that “[t]he Chief revised his interpretation of the

regulation as the result of an incident involving another CPL holder that occurred shortly after Mr.

Allen’s CPL had been issued.” Id. at 2.

        178.    The MPD Defendants described in detail the facts underlying that incident. “On

August 20, 2019, shortly before 2:00 p.m., a CPL holder engaged in a shooting in the 500 block of H

Street NE. The CPL holder and two of his acquaintances had been sitting on the corner of 5th and

H Street NE and were approached by two other men, one of whom displayed a handgun. The CPL

holder thought the two men were about to rob him and opened fire on them using his registered

handgun. One of his rounds struck one of the men in the arm, and his stray bullets broke windows

in four storefronts nearby. Ten shell casings were recovered on the scene.” Id. at 2-3.

        179.    The MPD Defendants also described the legal outcomes for those involved in the

incident. “The shooter was not criminally charged as a result of this incident and was deemed to have

acted in self-defense. The two men who approached him were arrested for the offense of assault with

the intent to rob.” Id. at 3.

        180.    Per the MPD Defendants, after summarily suspending the shooter’s license and

reevaluating his application for the firearm registration certificate and concealed pistol license, “[t]he

Chief determined that a change in the interpretation of the ‘propensity for violence or instability’

regulation was justified.” Id.




                                                   33
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 34 of 57



        181.    According to the MPD Defendants, “[t]he Chief’s decision was based on an analysis

of the circumstances of the H Street shooting/CPL holder in the context of his existing criminal

history with the intent of improving the risk assessment aspect of the suitability determination

process.” Id. The MPD Defendants did not disclose any further details or records of the shooter’s

“existing criminal history.”

        182.    “Under the Chief’s new interpretation of the regulation,” the letter continued,

“conduct that is violent or criminal demonstrating low self-control, regardless of whether it results in

a criminal conviction, may be grounds for denial, revocation, or suspension of a CPL on the basis of

unsuitability.” Id. at 3

        183.    The letter then listed once again the years-old criminal charges on which the MPD

Defendants were basing their proposed revocation of Mr. Allen’s concealed pistol license. Id. at 3-4.

The letter argued that “Mr. Allen’s criminal history record includes serious criminal conduct over the

course of at least 14 years.” Id. at 4.

        184.    The letter argued that it does not matter whether Mr. Allen committed or was

convicted for the offenses. Id. at 5. It further argued that it does not matter whether charges against

Mr. Allen were dropped by the government or expunged or otherwise resolved pursuant to statute.

Id. According to the MPD Defendants, such “allegations do not change the Chief’s determination

that [Mr. Allen] has demonstrated a propensity for violence or instability.” Id.

        185.    The MPD Defendants’ letter did not include any new facts about Mr. Allen’s conduct

in relation to the criminal offenses, and instead continued to depend on the fact of the criminal charges

against Mr. Allen without explaining how they demonstrate a propensity for violence or instability.

        186.    This letter and the apparent policy change demonstrate the Defendants’ intent to

deprive Mr. Allen of his constitutional rights, or at minimum a deliberate disregard or indifference to

the serious risk of deprivation of his rights.



                                                   34
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 35 of 57



        187.    On or about the same day that MPD Defendants responded to the CPLRB’s Order to

Stay Appeal Hearing, the MPD Defendants also produced its file in relation to Mr. Allen’s concealed

pistol license. See MPD File on Allen.

        188.    The MPD Defendants’ file is 17 pages long and included (1) the October 31, 2019

letter it sent Mr. Allen (received November 5, 2019) notifying him of the proposed revocation (id. at

1-2), (2) a September 24, 2019 internal MPD memorandum “auditing” Mr. Allen’s background and

recommending that his concealed pistol license be revoked (id. at 3-4), (3) a FBI Criminal Justice

Information Services Division (CJISD) report on Mr. Allen’s background, as well as correspondence

related to the report (id. at 5-9), (4) a FBI National Crime Information Center report on Mr. Allen’s

background (id. at 10-15), and (5) a couple of D.C. public incident reports mentioning Mr. Allen’s

name (id. at 16-17).

        189.    None of these sources included any new facts about Mr. Allen’s conduct in relation to

the criminal offenses on which MPD Defendants based the revocation of his concealed pistol license.

        190.    The internal MPD memorandum (which, on information and belief, MPD Defendants

were responsible for drafting) recommending revocation of Mr. Allen’s concealed pistol license did

not mention any facts of his conduct as it relates to the offenses for which his license was being

revoked. See id. at 3-4. Nor did the memorandum mention the self-defense shooting by the other

concealed pistol license holder, nor any details of his background or criminal history.

        191.    The FBI records made clear, in all caps, that “AN INDIVIDUAL SHOULD BE

PRESUMED NOT GUILTY OF ANY CHARGE/ARREST FOR WHICH THERE IS NO FINAL

DISPOSITION STATED ON THE RECORD OR OTHERWISE DETERMINED.” Id. at 6.




                                                  35
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 36 of 57



X.      Mr. Allen Filed a Reply in Support of His Appeal and Demanded a Hearing.

        192.    On March 26, 2020, Mr. Allen filed a reply to the CPLRB Defendants’ Order to Stay

Appeal Hearing. The letter made three different arguments. Reply in Support of Concealed Pistol

License Appeal.

        193.    First, Mr. Allen asked the CPLRB Defendants to stay the case until the MPD

Defendants filed a new or corrected notice in accordance with the CPLRB Defendants’ Order to Stay

Appeal Hearing. Id. at 1. As of March 26, 2020, the MPD Defendants had not filed or provided such

a notice with the CPLRB or Mr. Allen. The same is true as of the date of filing this complaint.

        194.    Second, Mr. Allen argued that the case could be summarily resolved in his favor

because the MPD Defendants had not introduced any evidence of his conduct and instead relied on

the mere fact of criminal charges in attempting to revoke the concealed pistol license. Id. at 1-3. For

example, nothing in MPD Defendants’ file on Mr. Allen’s background established any evidence of his

conduct in relationship to charges that were described in the file. Id. at 2. Accordingly, even without

further development of the record, it was clear that the MPD Defendants’ attempted revocation “was

not supported by reliable, probative, and substantial evidence,” and also “was arbitrary and

capricious.” Id. at 1-3.

        195.    Third, Mr. Allen requested that the CPLRB Defendants hold a hearing before

affirming revocation of his concealed pistol license. Id. at 3-4. Mr. Allen wrote that if a hearing were

necessary to resolve his appeal, he was entitled to present witnesses and categories of documents and

communications to adequately defend himself and show that the MPD Defendants’ proposed

revocation was against the law. Id. Mr. Allen listed the evidence that he intended to present and that

he was requesting CPLRB to require by subpoena. Id. He explained why the applicable law governing

evidence in CPLRB and administrative hearings justified his requests for witnesses and documents.

Id.



                                                  36
           Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 37 of 57



         196.       Specifically, Mr. Allen explained his legal entitlement to testimony from MPD

personnel involved in his case (including the MPD Defendants) as well as documents and

communications related to the initial issuance of Mr. Allen’s concealed pistol license, its proposed

revocation just months later, and data on other similar cases where MPD has proposed revocation of

concealed pistol licenses. Id. Mr. Allen explained that the “MPD’s decision to revoke [his] concealed

carry license has put directly in issue the above evidence, and possibly more.” Id.

         197.       Mr. Allen concluded by asking the “CPLRB [to] reject the MPD’s invitation to bless a

regulatory scheme that would necessarily deprive responsible, law-abiding citizens of the right to carry

a firearm,” and to reinstate his concealed pistol license. Id. at 3.

XI.      CPLRB Affirmed the MPD’s Revocation.

         198.       On May 4, 2020, Mr. Allen received from the CPLRB Defendants the Final Decision

and Order Denying Appeal of Linwood Allen. CPLRB Final Decision and Order Denying Appeal.

         199.       The order described the procedural history of Mr. Allen’s appeal of his revoked

concealed pistol license. For example, the order again detailed the meeting on January 23, 2020 that

Mr. Allen was not invited to or notified of and that he did not attend. Id. at 1.

         200.       The CPLRB Defendants repeated the error from the Order to Stay by stating that the

“fugitive arrest” occurred in 2019 instead of 2014. Id.

         201.       The order summarized Mr. Allen’s and the MPD Defendants’ arguments and

excerpted the letters both parties had filed during the appeal of the revoked concealed pistol license.

See generally id.

         202.       According to the order, the CPLRB Defendants voted to deny Mr. Allen’s appeal

during a meeting on April 29, 2020. Id. at 8.

         203.       Mr. Allen was not notified about, invited to, or present during the CPLRB Defendants’

meeting on April 29, 2020.



                                                     37
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 38 of 57



        204.    The CPLRB Defendants incorrectly concluded in the order that the record contained

no disputed material facts. Id.

        205.    The CPLRB Defendants ruled “as a matter of law” that Mr. Allen’s criminal history

records may be a factor in revoking his concealed pistol license. Id. at 9.

        206.    That is true, according to the CPLRB Defendants, regardless of whether the charges

resulted in convictions. Id.

        207.    The CPLRB Defendants ruled that “the law does not require that the Chief find that

appellant has a history of violent behavior.” Id.

        208.    The CPLRB Defendants cited differences between criminal and civil cases in

disregarding Mr. Allen’s arguments that his background was insufficient to justify revoking the

concealed pistol license. Id.

        209.    The CPLRB Defendants concluded that Mr. Allen “did not meet his burden to

establish that there was not substantial evidence upon which the Chief could base the revocation, or

that the revocation was arbitrary or capricious.” Id.

        210.    The CPLRB Defendants deemed the MPD Defendants’ review and explanation of

Mr. Allen’s background “complete and detailed.” Id. at 10.

        211.    The CPLRB Defendants wrote that the “record in its totality[] provide[d] sufficient

evidence to support the Chief’s finding that appellant’s propensity for violent and unstable behavior

may render the possession of a CPL a danger to himself or others.”

        212.    The CPLRB Defendants additionally concluded “that, based upon the record before

the Chief and the materials submitted to the Panel during this appeal, the Panel independently would

have reached the same conclusion as the Chief.” Id.

        213.    In a footnote in its decision, the CPLRB Defendants signaled agreement that the MPD

Defendants’ reason for changing its interpretation of the suitability requirements—“namely, a



                                                    38
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 39 of 57



different licensee’s specific conduct, and the subsequent audit and revocation of that particular

license”—“may be unpersuasive.” Id. at 8 n.2.

        214.    In that same footnote, the CPLRB Defendants excused the MPD Defendants’ failure

to provide a new or corrected notice (which was one of the CPLRB’s holdings in its Order to Stay)

by stating that the MPD Defendants’ additional explanation of the proposed revocation was sufficient

notice. Id.

        215.    Finally, and also in the same footnote, the CPLRB Defendants summarily dismissed

Mr. Allen’s requests for an evidentiary hearing and witnesses and documents essential to defending

himself in the administrative appeal. Id.

        216.    The CPLRB Defendants’ refusal to afford any semblance of fair process and repeated

mistakes about the record suggests their intent to deprive Mr. Allen of his constitutional rights, or at

minimum their deliberate indifference to the serious risk of a violation of his constitutional rights.




                                                   39
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 40 of 57



                                        CAUSES OF ACTION

               FIRST CAUSE OF ACTION (AGAINST ALL DEFENDANTS)
                 42 U.S.C. § 1983 – Fifth Amendment of the U.S. Constitution

        217.    Mr. Allen incorporates all preceding paragraphs by reference here.

        218.    In November 2019, Mr. Allen received two letters, dated October 31, 2019, from the

MPD Defendants: one said that his firearm registration certificate was being revoked, and the other

said the same about his concealed pistol license.

        219.    Mr. Allen was in possession of the certificate and the license, both of which had already

been granted to Mr. Allen by the MPD Defendants.

        220.    Mr. Allen had both liberty and property interests in the firearm registration certificate

and the concealed pistol license.

        221.    By revoking the certificate and the license, the MPD Defendants deprived Mr. Allen

of liberty and property.

        222.    The process by which the MPD Defendants deprived Mr. Allen of his liberty and

property was insufficient and therefore a violation of his Fifth Amendment rights.

        223.    “[T]he due process clause requires, at minimum, that the government provide notice

and some kind of hearing before final deprivation of a property interest.” Propert v. District of Columbia,

948 F.2d 1327, 1331 (D.C. Cir. 1991). “The notice provided must be reasonably certain to inform

those affected, and the opportunity to be heard must be given at a meaningful time and in a meaningful

manner.” Id. at 1332 (internal quotations and citations omitted).

                                           Deficient Notice

        224.    In explaining the process and justification for this deprivation, the MPD Defendants’

sole reason was a list of years-old criminal charges against Mr. Allen.

        225.    The MPD Defendants, however, did not cite any evidence underlying those criminal

charges. The MPD Defendants did not cite any evidence of Mr. Allen’s conduct beyond the fact of


                                                    40
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 41 of 57



the years-old criminal charges. The MPD Defendants did not provide any explanation as to why the

mere fact of these years-old, unproven charges would justify revoking Mr. Allen’s firearm registration

certificate or concealed pistol license.

        226.    Mr. Allen could not understand, based on the letters received in November 2019 and

dated October 31, 2019, the reason for MPD Defendants’ revocation of his firearm registration

certificate and/or concealed pistol license.

        227.    In appealing the revocation of his firearm registration certificate, Mr. Allen informed

the MPD Defendants that the letter was insufficient notice because it failed to adequately state the

reasons for the proposed revocation.

        228.    Nonetheless, Mr. Allen never received adequate notice of the firearm registration

certificate revocation from MPD Defendants.

        229.    In appealing the revocation of his concealed pistol license, Mr. Allen informed the

CPLRB Defendants that the MPD Defendants’ letter was insufficient notice because it failed to

adequately state the reasons for the proposed revocation.

        230.    On February 26, 2020, the CPLRB Defendants ordered the MPD Defendants to “file

with the Panel . . . a new or corrected Notice of Revocation and Memorandum in support of the

Chief’s revocation.”

        231.    On March 26, 2020, Mr. Allen again notified the CPLRB Defendants of the inadequate

notice issue in a letter supporting his concealed pistol license appeal.

        232.    Nonetheless, Mr. Allen never received adequate notice of the concealed pistol license

revocation from the MPD Defendants.

        233.    The CPLRB Defendants improperly adopted and endorsed the MPD Defendants’

insufficient notice by writing in a footnote to the May 4, 2020 final order that “the Panel finds that




                                                   41
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 42 of 57



the Chief’s Response is sufficient notice[.]” See CPLRB Final Decision and Order Denying Appeal at

8 n.2.

         234.   The CPLRB Defendants did not reconcile this finding with the previous order that

MPD Defendants issue a new or corrected notice.

         235.   If MPD had provided proper notice and did not rely on unproven charges, the risk of

erroneously depriving Mr. Allen of his licenses would be significantly limited.

         236.   The deficient notice (which was drafted and sent by the MPD Defendants and then

improperly adopted, over objection, by the CPLRB Defendants) was a direct and foreseeable

consequence of Defendants’ unconstitutional policy permitting the revocation of a concealed pistol

license based on the mere fact of prior criminal charges. That policy was the moving force behind

Defendants’ failure to include in the revocation letter any evidence of conduct that could adequately

inform a reasonable person on what bases the Defendants intended to take the proposed action.

                                               No Hearing

         237.   Mr. Allen requested that the CPLRB Defendants hold a hearing before deciding to

affirm revocation of his concealed pistol license.

         238.   Mr. Allen provided the CPLRB Defendants with the legal and evidentiary bases for

holding a hearing before revoking his concealed pistol license.

         239.   The CPLRB Defendants, however, affirmed the MPD Defendants’ revocation of the

concealed pistol license without first holding a hearing.

         240.   If the CPLRB Defendants provided the opportunity for a hearing, the risk of

erroneously depriving Mr. Allen of his licenses would be significantly limited. For example, had Mr.

Allen been able to question MPD Defendants regarding the scope of the new policy and supposed

audit of Mr. Allen’s record, the necessity of granting Mr. Allen’s appeal and reinstating his concealed

pistol license would have been even clearer.



                                                     42
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 43 of 57



        241.    The CPLRB Defendants’ refusal to hold a hearing before affirming revocation of

Mr. Allen’s concealed pistol license was a direct and foreseeable consequence of Defendants’

unconstitutional policy of permitting the revocation of concealed pistol licenses based on the mere

fact of prior criminal charges. That policy was the moving force behind CPLRB Defendants’ refusal

to hold a hearing before deciding whether to affirm revocation of Mr. Allen’s concealed pistol license.

                                            No Evidence

        242.    Mr. Allen requested that the CPLRB Defendants allow for development of the

evidentiary record before affirming revocation of his concealed pistol license.

        243.    Mr. Allen described to the CPLRB Defendants the legal and evidentiary justifications

for allowing the development of the evidentiary record before revoking his concealed pistol license.

        244.    Mr. Allen requested the production of relevant documents and testimony to defend

himself against the revocation of his concealed pistol license.

        245.    The CPLRB Defendants, however, affirmed the MPD Defendants’ revocation of the

concealed pistol license without first allowing for development of the evidentiary record.

        246.    By failing to inform Mr. Allen of the reasoning behind reliance on charged, but not

proven, conduct, and by failing to justify that reliance by reference to any DC law or policy, MPD

unreasonably increased the risk that Mr. Allen would improperly lose his licenses.

        247.    The CPLRB Defendants’ refusal to allow for development of the evidentiary record

was a direct and foreseeable consequence of Defendants’ unconstitutional policy of permitting the

revocation of concealed pistol licenses based on the mere fact of prior criminal charges. That policy

was the moving force behind Defendants’ failure to develop any evidence related to Mr. Allen’s

conduct in connection with his charges.




                                                   43
           Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 44 of 57



                                              Unfair Burden

        248.      In denying Mr. Allen’s appeal of the revocation of his concealed pistol license, the

CPLRB Defendants stated that “the burden is on appellant to demonstrate that the Chief failed to

establish by substantial evidence the appellant’s unsuitability.” See CPLRB Final Decision and Order

Denying Appeal at 9.

        249.      Mr. Allen repeatedly told the CPLRB Defendants that the MPD Defendants’

revocation of his concealed pistol license rested on the mere fact of criminal charges without any

underlying evidence.

        250.      Yet somehow, the CPLRB Defendants ruled, per 1 DCMR § 1218, that Mr. Allen had

not presented sufficient evidence to grant his appeal and reinstate his concealed pistol license.

        251.      This standard is manifestly unfair and unconstitutional in cases, like Mr. Allen’s, where

an appellant challenges the sufficiency of evidence supporting the revocation.

        252.      The standard requires Mr. Allen to prove a negative while allowing the MPD

Defendants to rely on the mere fact of criminal charges without any underlying evidence.

        253.      Defendants wrongly shifted the burden to Mr. Allen pursuant to a D.C. regulation,

1 DCMR § 1218. That D.C. regulation was thus the moving force behind defendants’ unlawful

process.

                                            Arbitrary Reversal

        254.      The MPD Defendants had full knowledge of the years-old criminal charges on

Mr. Allen’s record when it granted his applications for a firearm registration certificate and a concealed

pistol license.

        255.      Nothing has changed since the MPD Defendants’ granting of Mr. Allen’s applications

for a firearm registration certificate and a concealed pistol license that would undermine or invalidate

his right to those documents.



                                                     44
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 45 of 57



        256.    The MPD Defendants’ arbitrary reversal of Mr. Allen’s applications for a firearm

registration certificate and a concealed pistol license was a direct and foreseeable consequence of

Defendants’ unconstitutional policy of permitting the revocation of concealed pistol licenses based

on the mere fact of prior criminal charges. That policy was the moving force behind the MPD

Defendants’ arbitrary reversal of Mr. Allen’s applications for a firearm registration certificate and a

concealed pistol license without any evidence related to Mr. Allen’s conduct in connection with the

years-old charges.

                                           *       *       *

        257.    The above facts, especially taken together, reveal a failure by all Defendants to provide

Mr. Allen meaningful due process before revoking his firearm registration and concealed pistol license.

The deficient process provided unreasonably increased the risk that Mr. Allen would improperly lose

his licenses.

        258.    Specifically, MPD Defendants did not provide sufficient notice such that Mr. Allen

was aware of the critical issues to be addressed by the MPD Defendants or CPLRB Defendants or

what evidence, if any, he needed to present; Defendants did not produce or explain the new policy

they used to revoke Mr. Allen’s rights; Defendants did not provide Mr. Allen with a meaningful

opportunity to attend a hearing where he could explain the fundamental errors of the MPD

Defendants’ and CPLRB Defendants’ analyses, fact-finding, decision-making, etc.; Defendants did

not provide an opportunity for Mr. Allen to present evidence demonstrating the error of depriving

him of his liberty and property; Defendants’ ultimate reason for depriving Mr. Allen of his liberty and

property unfairly placed the burden on Mr. Allen to prove his suitability to exercise his constitutional

rights, and despite the aforementioned barriers to carrying that burden in this context; and MPD

Defendants’ arbitrary apparent reversal of their policy with regard to Mr. Allen’s irrelevant and




                                                   45
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 46 of 57



unproven criminal charges made it impossible to understand the Defendants’ reasons for depriving

Mr. Allen of his liberty and property.

        259.    At all times, Defendants acted with intent to deprive Mr. Allen of his constitutional

rights, or with deliberate indifference to the serious risk of deprivation of his constitutional rights.

        260.    According to the notice provided to Mr. Allen and MPD Defendants’ briefing in the

administrative appeals, Defendants acted pursuant to an official policy regarding unproven criminal

charges. That policy creates a presumption that a registration- or license-holder has a “propensity for

violence” based solely on consideration of unproven and/or irrelevant criminal charges. Under

Defendants’ apparent reading, the policy allows MPD Defendants to reject applications or revoke

registrations and/or licenses without providing individuals sufficient notice of the weight or purpose

of such consideration or a meaningful opportunity to rebut such evidence. The Defendants deprived

Mr. Allen of liberty and property pursuant to this official policy promulgated by the MPD.




                                                    46
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 47 of 57



            SECOND CAUSE OF ACTION (AGAINST ALL DEFENDANTS)
 42 U.S.C. § 1983 – Second Amendment of the U.S. Constitution – Concealed Pistol License

        261.      Mr. Allen incorporates all preceding paragraphs by reference herein.

        262.      “[T]he law must leave responsible, law-abiding citizens some reasonable means of

exercising” “the rights to keep and bear arms.” Wrenn, 864 F.3d at 656, 663 (ruling for “plaintiffs

[who were] denied a concealed-carry license solely for failing to show a special need for self-defense”).

As held by the D.C. Circuit, “the individual right to carry common firearms beyond the home for self-

defense—even in densely populated areas, even for those lacking special self-defense needs—falls

within the core of the Second Amendment’s protections.” Id. at 661. “[A]t a minimum,” the Second

Amendment “shields the typically situated citizen’s ability to carry common arms generally.” Id. at

667.

        263.      Mr. Allen is a responsible, law-abiding citizen. The mere fact of prior charges against

Mr. Allen—especially without accompanying evidence regarding his alleged conduct—cannot change

that.

        264.      Mr. Allen has a Second Amendment right to possess a firearm outside his home.

        265.      Mr. Allen satisfied all of D.C.’s rules and regulations for applying for his concealed

pistol license.

        266.      On October 31, 2019, the MPD Defendants sent a Notice of Revocation to Mr. Allen,

informing him that the MPD Defendants were revoking his concealed pistol license.

        267.      The MPD Defendants relied on years-old disproven allegations, non-violent juvenile

drug charges handled outside the adult criminal system, and non-violent gambling charges in

erroneously determining that Mr. Allen has a “propensity for violence or instability” and was therefore

precluded from possessing a concealed pistol license.




                                                    47
          Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 48 of 57



        268.    These arrests and charges, by themselves, do not establish that Mr. Allen was not a

responsible, law abiding citizen when he applied for and obtained his concealed pistol license.

        269.    MPD cited no additional facts or evidence supporting the revocation of Mr. Allen’s

concealed pistol license.

        270.    Mr. Allen appealed the revocation of his concealed pistol license on November 19,

2019, and the CPLRB Defendants affirmed the revocation of his concealed pistol license on May 2,

2020.

        271.    Accordingly, all the Defendants deprived Mr. Allen of his Second Amendment right

to possess a firearm outside his home.

        272.    At all times, Defendants acted with intent to deprive Mr. Allen of his Second

Amendment rights, or with deliberate indifference to the serious risk of deprivation of his

constitutional rights.

        273.    The reason for the revocation of Mr. Allen’s concealed pistol license was a “deliberate

and principled change in the Chief of Police’s position” with respect to who may possess concealed

pistol licenses. The CPLRB Defendants wrongly deferred to the MPD Defendants’ position despite

a complete lack of evidence supporting it. The official policy was the “moving force” behind

Defendants’ deprivation of Mr. Allen’s Second Amendment rights.




                                                  48
           Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 49 of 57



       THIRD CAUSE OF ACTION (AGAINST D.C. AND CPLRB DEFENDANTS)
          D.C. Code § 2-509 – D.C. Administrative Procedure Act – No Hearing

          274.    Mr. Allen incorporates all preceding paragraphs by reference here.

          275.    The D.C. Administrative Procedure Act (DCAPA) applies to appeals and proceedings

before the CPLRB. D.C. Code § 7-2507.09.

          276.    The DCAPA provides that “[e]very party shall have the right to present in person or

by counsel his case or defense by oral and documentary evidence, to submit rebuttal evidence, and to

conduct such cross-examination as may be required for a full and true disclosure of the facts.” Id. § 2-

509(b).

          277.    The DCAPA requires the reversal of any administrative “action or findings and

conclusions” that are “[w]ithout observance of procedure required by law, including any applicable

procedure provided by this subchapter[.]” Id. § 2-510(a)(3)(D).

          278.    The CPLRB Defendants violated the DCAPA by refusing Mr. Allen’s repeated

requests to present evidence and examine pertinent witnesses in support of his appeal of his revoked

concealed pistol license.

          279.    Specifically, in his March 26, 2020 letter in support of his appeal, Mr. Allen listed

various witnesses associated with MPD Defendants (two of whom are named Defendants here) that

he was entitled to examine in a hearing setting.

          280.    Mr. Allen also listed categories of evidence and documents that he was entitled to

discover and then present in a hearing setting.

          281.    No matter, the CPLRB Defendants cursorily denied Mr. Allen’s requests for a hearing

with witnesses and documents, in a footnote in its decision affirming revocation of the concealed

pistol license.




                                                   49
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 50 of 57



        282.    The CPLRB Defendants violated the DCAPA by failing to provide Mr. Allen a chance

to cross-examine witnesses and present contrary evidence in a hearing setting.

        283.    At all times, Defendants acted with intent to deprive Mr. Allen of his rights under D.C.

law, or with deliberate indifference to the serious risk of deprivation of his rights.




                                                    50
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 51 of 57



     FOURTH CAUSE OF ACTION (AGAINST D.C. AND CPLRB DEFENDANTS)
         D.C. Code § 2-509 – D.C. Administrative Procedure Act – No Evidence

        284.    Mr. Allen incorporates all preceding paragraphs by reference here.

        285.    The DCAPA provides that “[f]indings of fact and conclusions of law shall be

supported by and in accordance with the reliable, probative, and substantial evidence.” D.C. Code

§ 2-509(e).

        286.    The DCAPA requires the reversal of any administrative “action or findings and

conclusions” that are “[u]nsupported by substantial evidence in the record of the proceedings[.]” Id.

§ 2-510(a)(3)(E).

        287.    The CPLRB Defendants violated the DCAPA by deciding to revoke, and to affirm

the revocation of, Mr. Allen’s concealed pistol license without “reliable, probative, and substantial

evidence”—let alone “substantial evidence”—that his conduct warranted the revocation.

        288.    For example, throughout Mr. Allen’s administrative appeal of his concealed pistol

license, the CPLRB Defendants consciously disregarded his good faith and factually correct arguments

that the MPD Defendants’ proposed revocation was based not on evidence of Mr. Allen’s conduct

but on the mere fact of prior criminal charges against him.

        289.    The CPLRB Defendants ignored Mr. Allen’s explanation that none of the charges

resulted in felony convictions, and that the government dropped charges against Mr. Allen in the most

serious cases after investigating them and finding evidence of another person’s guilt.

        290.    At all times, Defendants acted with intent to deprive Mr. Allen of his rights under D.C.

law, or with deliberate indifference to the serious risk of deprivation of his rights.




                                                    51
            Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 52 of 57



                FIFTH CAUSE OF ACTION (AGAINST ALL DEFENDANTS)
          D.C. Code § 2-509 – D.C. Administrative Procedure Act – Change in Policy Was
                       Arbitrary, Capricious, & Otherwise Contrary to Law

          291.   Mr. Allen incorporates all preceding paragraphs by reference here.

          292.   The APA requires the reversal of any administrative “action or findings and

conclusions” that are “[a]rbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law[.]” D.C. Code § 2-510(a)(3)(A).

          293.   Defendants’ violated the DCAPA when they issued a new policy and regulatory

interpretation—which creates a presumption that a person has a “propensity for violence” based solely

on the existence of past criminal charges even absent any evidence of conduct related to those charges.

          294.   This new policy/interpretation is an arbitrary revision of Defendants’ preexisting

policy.

          295.   This new policy/interpretation is an arbitrary and capricious interpretation of the

phrase “propensity for violence.”

          296.   This new policy/interpretation is an unreasonable interpretation of the statutory text

that Defendants are charged with executing.

          297.   This policy/interpretation of law is also not in accordance with the U.S. Constitution.




                                                   52
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 53 of 57



             SIXTH CAUSE OF ACTION (AGAINST ALL DEFENDANTS)
     D.C. Code § 2-509 – D.C. Administrative Procedure Act – Revocation Decision Was
                    Arbitrary, Capricious, & Otherwise Contrary to Law

        299.    Mr. Allen incorporates all preceding paragraphs by reference here.

        300.    The DCAPA requires the reversal of any administrative “action or findings and

conclusions” that are “[a]rbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law[.]” D.C. Code § 2-510(a)(3)(A).

        301.    Defendants violated the DCAPA by deciding to revoke, and to affirm the revocation

of, Mr. Allen’s concealed pistol license based on the mere fact of prior criminal charges without

requiring evidence of the licensee’s conduct in connection with the years-old charges.

        302.    Given the lack of evidence of Mr. Allen’s conduct underlying the years-old criminal

charges, Defendants’ actions were arbitrary.

        303.    Given the lack of evidence of Mr. Allen’s conduct underlying the years-old criminal

charges, Defendants’ actions were capricious.

        304.    Given the lack of evidence of Mr. Allen’s conduct underlying the years-old criminal

charges, Defendants’ actions constituted an abuse of discretion.

        305.    And given the lack of evidence of Mr. Allen’s conduct underlying the years-old

criminal charges, Defendants’ actions were not in accordance with D.C. law or the U.S. Constitution.

        306.    At all times, Defendants acted with intent to deprive Mr. Allen of his rights under D.C.

law, or with deliberate indifference to the serious risk of deprivation of his rights.




                                                    53
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 54 of 57



           SEVENTH CAUSE OF ACTION (AGAINST ALL DEFENDANTS)
         D.C. Code § 2-509 – D.C. Administrative Procedure Act – Contrary to Right

        307.    Mr. Allen incorporates all preceding paragraphs by reference here.

        308.    The DCAPA provides for the reversal of any administrative “action or findings and

conclusions” that are “[c]ontrary to constitutional right, power, privilege, or immunity[.]” D.C. Code

§ 2-510(a)(3)(B).

        309.    Mr. Allen repeatedly warned Defendants throughout the pendency of his

administrative appeal that revocation of his concealed pistol license would violate the U.S.

Constitution and D.C. law.

        310.    Defendants violated the DCAPA by deciding to revoke, and to affirm the revocation

of, Mr. Allen’s concealed pistol license based on the mere fact of prior criminal charges without

requiring evidence the licensee’s conduct in connection with the years-old charges.

        311.    At all times, Defendants acted with intent to deprive Mr. Allen of his rights under D.C.

law, or with deliberate indifference to the serious risk of deprivation of his rights.




                                                    54
         Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 55 of 57



               EIGHTH CAUSE OF ACTION (AGAINST ALL DEFENDANTS)
                    Damages – Compensatory, Nominal, and Punitive

        312.    Mr. Allen incorporates all preceding paragraphs by reference here.

        313.    Since receiving the revocation letters, Mr. Allen has been inhibited from freely

exercising his Second Amendment rights. He also has been subjected to an administrative appeals

process that, as described above, falls far short of the protections required by the Fifth Amendment

and the D.C. Administrative Procedure Act. As a result, Mr. Allen suffered (and continues to suffer)

anxiety, emotional distress, and embarrassment due to the ongoing uncertainty surrounding his

registration and license.

        314.    Mr. Allen has been arrested twice for serious violent felonies (the 2006 assault and

2014 armed robbery) that he did not commit. He spent time in jail for both of those crimes, only for

the government to conduct more investigation and drop the charges. Those experiences were harmful

enough on Mr. Allen’s emotional state. The realization that he continues to be penalized for crimes

he did not commit stoked the same anxieties once again.

        315.    As a direct result of Defendants’ actions, Mr. Allen suffered impairment of reputation,

humiliation, and mental anguish. Mr. Allen is therefore entitled to compensatory damages.

        316.    In the alternative to receiving compensatory damages, and because Mr. Allen’s firearm

registration certificate and concealed pistol license were unconstitutionally revoked, Mr. Allen is

entitled to nominal damages.

        317.    Finally, Defendants’ actions as described in this complaint—all made in the face of

strenuous objection by counsel and contrary to the U.S. Constitution and D.C. law—involved reckless

or callous indifference to the federally protected rights of Mr. Allen and others, and therefore

Mr. Allen is entitled to punitive damages.




                                                  55
 Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 56 of 57



                             PRAYER FOR RELIEF

318.   Mr. Allen respectfully requests relief as follows:

       a.      An order enjoining Defendants’ unlawful policy, which apparently presumes

               that a history of unproven and/or irrelevant criminal charges necessarily

               means that a registration holder has a “propensity for violence”;

       b.      An order enjoining Defendants from enforcing the revocation of Mr. Allen’s

               concealed pistol license;

       c.      An order directing Defendants to reinstate Mr. Allen’s concealed pistol license,

               or, in the alternative, directing Defendants to reanalyze Mr. Allen’s

               qualifications for possessing a concealed pistol license in accordance with this

               Court’s orders, the law, and the evidence currently available in Defendants’

               files, and to issue a revised decision within 30 days;

       d.      A declaratory judgment that the administrative record in Mr. Allen’s case does

               not support a finding of a “propensity for violence” under D.C. law;

       e.      A declaratory judgment that Defendants’ policy of revoking firearm

               registration certificates and/or concealed pistol licenses on its face and as

               applied to Mr. Allen was unconstitutional;

       f.      Nominal, compensatory, and punitive damages to address the injuries and

               conduct described in this complaint and in amounts to be determined by the

               factfinder;

       g.      An order awarding Mr. Allen his costs of suit including attorneys’ fees and

               costs pursuant to 42 U.S.C. § 1988; and/or

       h.      Such other relief as may be warranted or is just and proper.




                                           56
       Case 1:20-cv-02453-TSC Document 1 Filed 09/02/20 Page 57 of 57



Dated: September 2, 2020              Respectfully submitted,

                                      s/ Hayter L. Whitman
                                      Hayter L. Whitman (D.C. Bar No. 1031057)
                                      Kieran Gostin (D.C. Bar No. 1019779)
                                      (pro hac vice pending)
                                      Matthew R. Skanchy (D.C. Bar No. 1045601)
                                      (pro hac vice pending)
                                      Jennifer H. Pavelec (D.C. Bar No. 1614398)
                                      (pro hac vice pending)
                                      Benjamin D. Raker (D.C. Bar No. 1671815)
                                      (pro hac vice pending)

                                      WILKINSON WALSH LLP
                                      2001 M Street NW, 10th Floor
                                      Washington, D.C. 20036
                                      Telephone: (202) 847-4000
                                      Fax: (202) 847-4005
                                      hwhitman@wilkinsonwalsh.com
                                      kgostin@wilkinsonwalsh.com
                                      mskanchy@wilkinsonwalsh.com
                                      jpavelec@wilkinsonwalsh.com
                                      braker@wilkinsonwalsh.com

                                      Attorneys for Plaintiff Linwood Allen




                                     57
